DETAILED ACTION
	
Introduction
Claims 25-45 are pending. Claims 25, 31, 37, and 41 are amended. Claims 1-24 are previously cancelled. No new claims are added. This Office action is in response to Applicant’s request for reconsideration after non-final rejection filed on 11/21/2022. 

Response to Arguments
Applicant’s arguments are discussed below.
Rejection of claims 25, 31, 37, and 41 under 35 U.S.C. 102
Applicant has amended claims 25, 31, 37, and 41 to recite various new limitations and now argues that Rangaprasad does not teach the system of claims 25, 31, 37, and 41, as amended. Examiner agrees. Nonetheless, the combination of Rangaprasad and Han teaches the system of amended claims 25, 31, 37, and 41, as discussed in the rejection below. 

Claim Rejections: 35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. – The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 25-45 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 25, 31, 37, and 41 recite the limitation “the one or more identifiers are to be assigned, based upon unique identification mapping data, so as to facilitate routing table masking associated with the one or more nodes,” but the meaning of this limitation is unclear for two reasons. First, it is not clear in what sense the identifiers are to be assigned “based upon unique identification mapping data.” The specification attempts to explain the meaning of the phrase “based upon unique identification mapping data” at pg. 10, col. 13-14, which states that “[t]he IP addresses may be assigned using, for example, mapped from [sic] the MAC address.” Unfortunately, this portion of the specification contains severe grammatical errors which make its meaning unclear. Second, it is not clear whether or how the aspirational phrase “so as to facilitate routing table masking associated with the one or more network nodes” limits the step of assigning identifiers based upon unique identification mapping data. In other words, it is not clear whether or how a step of assigning identifiers based upon unique identification mapping data differs from a seemingly identical step of assigning identifiers based upon unique identification mapping data “to facilitate routing table masking.”  

Claim Rejections: 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-45 are rejected under 35 U.S.C. 103 because they are unpatentable over Rangaprasad (US 2013/0286824) in view of Han (US 2013/0294453).
Regarding claims 25, 30-32, 37, and 40-41, Rangaprasad teaches a system comprising: a software-defined networking (SDN) controller comprising circuitry to configure one or more network nodes with at least one packet forwarding policy for the one or more network nodes to perform based, at least, on one or more of: link loss or congestion (An OpenFlow controller 108 provides forwarding rules to a plurality of OpenFlow switches 110. See par. 48. Each forwarding rule comprises a flow matching condition, a state condition, and an action to take when the state condition matches the matching condition. See par. 48-49. The state conditions may indicate link loss by indicating that the status of a particular port or VLAN is “down,” and they may relate to congestion by indicating one or more of bandwidth, processor, and memory utilization. See par. 60, 69; fig. 4b), wherein the one or more network nodes include an Internet Protocol (IP) router (The switches may communicate using IP addresses. See par. 19) that is not configured by a packet forwarding policy from the SDN controller (This limitation can be interpreted in a number of different ways due to its extreme breadth. First, Rangaprasad teaches utilizing multiple controllers that are each responsible for programming forwarding rules in a subset of the switches. See par. 37, 40. In addition, Rangaprasad teaches that a controller may only program a subset of the switches with state conditions. See par. 38. Lastly, Rangaprasad teaches that a single flow from source host 102 to destination host 102 may transit only a subset of the switches, thereby requiring the controller to send forwarding rules to only the subset of the switches over which the flow is to transit. For instance, a flow from a source host 102-1 to a destination host 102-3 may be routed through switches 110-1 and 110-3. See par. 18; fig. 1); wherein the at least one packet forwarding policy is configurable to be generated based upon whether to enable use of parallel paths and/or multiple paths (The forwarding rules allow for multiple and/or parallel paths. For instance, a forwarding rule may indicate a first condition in which a packet is to be forwarded along a first path via a first port if the first port is up, and the packet is to be forwarded along a second path via a second port if the first port is down but the second port is up. See par. 27).
However, Rangaprasad does not teach the SDN controller is to assign to the one or more nodes one or more identifiers to be used in non-control traffic forwarding; and the one or more identifiers are to be assigned, based upon unique identification mapping data, so as to facilitate routing table masking associated with the one or more network nodes. Nonetheless, Han teaches a routing system whereby a central controller (master node) assigns an Internet Protocol (IP) address to each of a plurality of network nodes for use in providing layer-3 service traffic forwarding, and whereby the central controller assigns each IP address based upon a mapping to a corresponding unique media access control (MAC) address of a network node. See par. 67-68; fig. 7A-7B. This mapping of IP addresses to MAC addresses facilitates subnet masking.1 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rangaprasad so that the OpenFlow controller assigns IP addresses to each of the OpenFlow switches for use in performing layer-3 service traffic forwarding, and so that the OpenFlow controller assigns each IP address based upon a mapping to a corresponding MAC address of a node, because doing so allows the OpenFlow switches to provide layer-3 services without running layer-3 routing protocols and configurations. 
Regarding claims 26, 33, 38, and 42, Rangaprasad teaches wherein the circuitry is to configure the one or more network nodes with a packet forwarding policy of the at least one packet forwarding policy to perform based on computing devices joining or leaving a network associated with the one or more network nodes (When a new host device 102 sends an unknown packet on the network, the first receiving switch sends the unknown packet to the controller, which in turn causes the controller to send forwarding rules to a subset of the switches. See par. 53).
Regarding claims 27, 34, 39, and 43, Rangaprasad teaches wherein the circuitry is to configure the one or more network nodes with the at least one packet forwarding policy using an application program interface (API) consistent with an OpenFlow Switch Specification (The controller and switches utilize an API defined by the OpenFlow specification. See par. 28).
Regarding claims 28, 35, and 44, Rangaprasad and Han teach wherein the circuitry is to assign the Internet Protocol (IP) addresses to the one or more network nodes (As indicated in the discussion of claim 25 above, Han teaches a central controller that assigns an IP address to each of a plurality of network nodes (See par. 67-68; fig. 7A-7B), which suggests modifying the system of Rangaprasad so that the OpenFlow controller assigns an IP address to each OpenFlow switch for the reasons provided above with respect to claim 25), and wherein the circuitry is to transmit the at least one packet forwarding policy to the one or more network nodes by transmission of packets to the IP addresses associated with the one or more network nodes (Han teaches that the central controller communicates configuration data to the network nodes using IP unicast after establishing a TCP connection with the network nodes (See par. 59), which suggests modifying the system of Rangaprasad so that the OpenFlow controller communicates the forwarding rules to the OpenFlow switches via IP unicast because doing so allows the OpenFlow switch to assign IP addresses to the OpenFlow switches using layer-3 communication). 
Regarding claims 29, 36, and 45, Rangaprasad does teaches wherein the circuitry is to determine the at least one packet forwarding policy based at least on topology data provided by the one or more network nodes (When a switch receives an unrecognized packet, it sends the unrecognized packet to the controller, which in turn generates forwarding rules based on topology data in the header of the packet. See par. 53).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See https://www.cbtnuggets.com/blog/technology/networking/networking-basics-how-ip-and-mac-addresses-work.